          Case 1:20-cv-00030-SPW Document 74 Filed 05/25/21 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF MONTANA
                               BILLINGS DIVISION


  Jodie and Andy Drange,each
  individually and on behalf of other
                                                     CV 20-30-BLG-SPW
  persons similarly situated.

                     Plaintiffs,

                                                           ORDER
  vs.



  Mountain West Farm Bureau
  Mutual Insurance Company;
  and Does I-lOO


                     Defendants.

        Pursuant to the Court's Scheduling Order, the parties agreed to proceed with

the case in two Phases.(Doc. 32). Upon resolution ofPhase 1,"the parties will

reconvene to propose a plan for Phase 2." {Id. at 1). The Court's ruling on the

summary judgment motions has now resolved the Phase 1 matters. Therefore,

        IT IS HEREBY ORDERED that counsel for the named parties shall submit

their proposal for proceeding with Phase 2 of the case within 30 days of the entry

of this Order.


        Dated this _^Xday of May,2021.



                                              SUSAN P. WATTERS
                                              United States District Judge
